DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Patent 6,515,721 to Jin et al. cited in Information Disclosure Statement filed 13 January 2020 (herein Jin) and U.S. Pre-grant Publication 2005/0211839 to Movsesian et al. (herein Movsesian).
Jin teaches a liquid crystal display device having a spacer provided between a frame member and the periphery of the liquid crystal side surface (abstract).  Fig 3 of Jin shows spacer 30 having recess portions 30a and convex portions 30b (Col 7, lines 14-20), and Fig 5 shows the spacer 30 having an upper and lower adhesive layer (Col 7, lines 33-43).  However, the upper and lower adhesive layers of Jin are not attached to one another as recited in the instant claims.
Movsesian teaches a modular insulation blanket having  cover formed from a distal layer and a proximal layer heat-sealed together (abstract).  Fig 4 of Movsesian shows a plurality of batting blocks 32 covered by a distal layer 36 and a proximal layer 38 that are attached to each other in the spaces between the batting blocks 32 (paragraph 0048).  However, the distal and proximal layers of Movsesian are not adhesive layers, nor is there any motivation to modify them to be adhesive layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783